IN THE SUPREME COURT OF THE STATE OF DELAWARE

  ORLANDO HARMON,                           §
                                            §   No. 73, 2015
       Defendant Below,                     §
       Appellant,                           §
                                            §
       v.                                   §   Court Below—Superior Court
                                            §   of the State of Delaware,
  STATE OF DELAWARE,                        §   in and for Sussex County
                                            §   Cr. ID 1201003496
       Plaintiff Below,                     §
       Appellee.                            §

                          Submitted: May 13, 2015
                            Decided: May 20, 2015

                                   ORDER

      This 20th day of May 2015, it appears to the Court that, on April 24, 2015,

the Chief Deputy Clerk issued a notice to appellant to show cause why this appeal

should not be dismissed for his failure to diligently prosecute the appeal by not

filing his opening brief and appendix in this matter. The appellant has failed to

respond to the notice to show cause within the required ten-day period; therefore,

dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                               BY THE COURT:

                               /s/ Karen L. Valihura
                                      Justice